               Case 20-22819                    Doc 20               Filed 08/13/20 Entered 08/13/20 16:34:06         Desc Main
                                                                       Document     Page 1 of 1

                                                              United States Bankruptcy Court
                                                                            District of Utah
 In re      Jared Belcher                                                                                Case No.   20-22819
                                                                                     Debtor(s)           Chapter    13




                               NOTICE OF CONVERSION FROM CHAPTER 13 TO CHAPTER 7
PLEASE TAKE NOTICE that on August 13, 2020, the above-captioned Chapter 13 case was converted to Chapter 7 pursuant to 11
U.S.C. §1307(a) and Federal Rule of Bankruptcy Procedure 1017(f)(3).


 Date August 13, 2020                                                    Signature   /s/ Jared Belcher
                                                                                     Jared Belcher
                                                                                     Debtor
 Attorney /s/ Russell C. Skousen
                Russell C. Skousen

Skousen Law, PLLC
10808 So. River Front Parkway, Ste 310
South Jordan, UT 84095
800-601-8148 (toll free)
Fax: 801-907-7241
rskousen@skousenlawfirm.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
